DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-12 are pending:
		Claims 1-12 are rejected. 
Response to Amendments
No amendments were filed in response to non-final Office Action mailed 09/25/2020.
Response to Arguments
Arguments filed 12/23/2020 have been filed. Arguments were fully considered.
Applicant argues that Rogman does not teach or suggest a downspout filter configured to be held in pace when installed in downspout by frictionally engaging the sidewalls of the downspout as required by independent claim 1 since the catch of Rogman keeps the door having receptacle (also referred to as the “downspout filter”) in place. This argument is persuasive therefore the §102 rejection is withdrawn. The claimed feature is known in the art and taught by Odekirk. Odekirk teaches a solids trap device comprising a door 20 with edges 26, 28 (also referred to as “side flaps”) that can be bent so that they can act as a means to hold the door in place and prevent accidental opening; therefore the edges of Odekirk are frictionally engaging with the sidewalls of body member 4 (also referred to as “downspout”) since it does not require a catch to hold it in place. 
	Therefore claim 1 is rejected for being obvious over Rogman in view of Odekirk and also rejected for being obvious over Odekirk in view of Rogman. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Odekirk (USPN 4,470,908) in view of Rogman (USPN 5,230,798).
	Regarding claim 1, Odekirk teaches a removable downspout filter (see Entire Abstract) for installation into a downspout (see C1/L5-12), wherein the face plate comprises side flaps (Fig. 2 shows side flaps 26, 28 (Fig. 2, edges 26, 28); see C4/L4-12) configured to wrap around the downspout (see C1/L5-12 teaches downspout; see C4/L4-7 teaches partially wrap around) and hold the removable downspout filter in place (see C4/L4-16 teaches hold the door…and prevent its accidental opening) when the removable downspout filter is installed by frictionally engaging a 
	Odekirk does not teach a filter basket attached to the face plate, and when installed the downspout is between a plurality of sidewalls of the filter basket and side flaps.
	In a related field of endeavor, Rogman teaches a leaf trap assembly (see Entire Abstract) comprising a filter basket (Fig. 2, filter basket 13 (Fig. 2, receptacle 13); see C4/L1-3) with attached face plate (Fig. 2, face plate 15 (Fig. 2 main body 15); see C3/L9-11), and when installed the downspout is between a plurality of sidewalls of the filter basket and side flaps (Fig. 1 shows installed filter device wherein the downspout 11 is between sidewalls of filter 13 and side flaps 16, 17; see C1/L27-30).
	As Odekirk and Rogman both teach filtering devices for downspouts, they are analogous. It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify the face plate (front of door) of Odekirk by incorporating the filter basket of Rogman as well as replacing the strainer of Odekirk because said filter basket (receptacle) on the door provides the benefit of ease of use (Rogman, see C4/L36-41). 

Claims 1 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rogman (USPN 5,230,798) in view of Odekirk (USPN 4,470,908). 
	Regarding claim 1, Rogman teaches a removable downspout filter (Fig. 1, removable downspout filter 12 (Fig. 1, detachable door 12); C2/L35-37) for installation into a downspout (Abstract, lines 1-12) the removable downspout filter comprising: a filter basket (Fig. 2, filter basket 13 (Fig. 2, receptacle 13); see C4/L1-3) with attached face plate (Fig. 2, face plate 15 (Fig. 2 main body 15); see C3/L9-11), wherein the face plate comprises side flaps (Fig. 2, side flaps 16 & 17 (Fig. 2, side flange members 16 & 17; see C3/L9-11) configured to wrap around the downspout (Fig. 1, side flaps 16 & 17 configured to wrap around the downspout 11 and hold the removable downspout filter 12 in) the downspout is between a plurality of sidewalls of the filter basket and the side flaps (Fig. 1 shows installed filter device wherein the downspout 11 is between sidewalls of filter 13 and side flaps 16, 17; see C1/L27-30). 
	Rogman does not teach the side flaps configured to hold the removable downspout filter in place when the removable downspout filter is installed by frictionally engaging a plurality of sidewalls of the downspout between a plurality of sidewalls of the filter basket and the side flaps.
	In a related field of endeavor, Odekirk teaches a solids trap device (see Entire Abstract) comprising side flaps (Fig. 2 shows side flaps 26, 28 (Fig. 2, edges 26, 28); see C4/L4-12) configured to hold the removable downspout filter in place (see C4/L4-16 teaches hold the door…and prevent its accidental opening) when the removable downspout filter is installed by frictionally engaging a plurality of sidewalls of the downspout (the edges of Odekirk are frictionally engaging with the sidewalls of downspout 4 (Fig. 2, body member 4) since it does not require a catch to hold it in place).	As both Rogman and Odekirk teach filtering devices for downspouts, they are analogous. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing to replace the engagement means of Rogman with the frictionally engagement means of Odekirk because the simple substitution of one known engagement means with another known frictionally engagement means will obviously result in providing a predetermined clamping bias to hold a door in place (Odekirk, see C4/L4-11), with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).

	Regarding claim 6, Rogman and Odekirk teach the removable downspout filter of claim 1, wherein the filter basket is manufactured from perforated metal (Rogam, see C3/L60-65 teaches metal screen).  
	Regarding claim 7, Rogman and Odekirk teach the removable downspout filter of claim 1, wherein the filter basket is mesh (Rogam, see C3/L60-63 teaches mesh material). 

	Regarding claim 8, Rogman and Odekirk teach the removable downspout filter of claim 1, wherein the face plate is configured to resemble a downspout (Rogam, Fig. 1 shows the face plate 15 (cover of removable downspout filter 12) configured to resemble the downspout 11). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rogman (USPN 5,230,798) in view of Odekirk (USPN 4,470,908) and further in view of Pirard (BE 1011223).
	Regarding claim 2, Rogman and Odekirk teach the removable downspout filter of claim 1, wherein the face plate comprises a flap (Rogam, Fig. 2 shows flap located at the bottom of the face plate 15). 	
	The previous combination of Rogman and Odekirk does not teach a pivot flap. 
	In a related field of endeavor, Pirard teaches a receptacle for filtering water (Abstract, lines 1-11) comprising a pivot flip (Figs. 1-2, pivot flap 10 (Figs. 1-2, horizontal shoulder 10); pg. 3, lines 26-29). 
	As Rogman, Odekirk and Pirard all teach filtering devices for downspouts, they are analogous. It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the flap of Rogman by bending into a pivot flap as taught by Pirard because said pivotable flap (a rotation about an axis) provides the benefit of maintaining the door in an exact positon to minimize wear and tear (suggested in Pirard, Fig. 2). 

	Regarding claim 3, Rogman, Odekirk and Pirard teach the removable downspout filter of claim 2, wherein the pivot flap is a bent narrow extension of the face plate (Pirard, Fig. 2, pivot flap 10 is a bent narrow extension of the face plate (Fig. 1, face of drawer 9)).

Claims 4-5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rogman (USPN 5,230,798) in view of Odekirk (USPN 4,470,908) in view of Pirard (BE 1011223) and further in view of Fox (USPN 9,416,543).
	Regarding claim 4, Rogman, Odekirk and Pirard teach removable downspout filter of claim 3.
	The previous combination of Rogman, Odekirk and Pirard does not teach wherein the face plate comprises a handle flap.
	In a related field of endeavor, Fox teaches a downspout debris trap (Abstract, lines 1-10) wherein the face plate comprises a handle flap (Fig. 9, face plate 64 (Fig. 9, first segment 64) comprises handle flap 68 (Fig. 9, protrusion 68); C9/L10-15). 
	As Rogman, Odekirk, Pirard and Fox all teach filtering devices for downspouts, they are analogous. It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the face plate of Rogman by incorporating the handle with the face plate (first segment) as taught by Fox because it is known that a protrusion (or handle) helps to facilitate removal of a first segment (or face plate) (Fox, see C9/L14-16). 

	Regarding claim 5, Rogman, Odekirk, Pirard and Fox teach the removable downspout filter of claim 4, wherein the handle flap is a bent narrow extension of the face plate (Fox, Fig. 12, handle flap 68 is a bent narrow extension of the face plate 64). 

	Regarding claim 9, Rogman, Odekirk, Pirard and Fox teach a filtered downspout comprising a section of downspout with the removable downspout filter of claim 5 installed therein (Rogman, Fig. 1, a section (top opening) of downspout 11 with removable downspout filter 12). 

	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rogman (USPN 5,230,798) in view of Odekirk (USPN 4,470,908) in view of Pirard (BE 1011223) in view of Fox (USPN 9,416,543) and further in view of Yates (USPN 7,895,793). 
	Regarding claim 10, Rogman, Odekirk, Pirard and Fox teach the downspout of claim 9.
	The previous combination of Rogman, Odekirk, Pirard and Fox does not teach comprising a funnel element installed in the section above the removable downspout filter.
	In a related field of endeavor, Yates teaches a downspout assembly (Abstract, lines 1-3) comprising a funnel element (Fig. 1, funnel element 19 (Fig. 1, downspout funnel 19); C2/L1-5) installed in a section above the removable downspout filter (Fig. 4, funnel element 19 installed in a section above a removable downspout filter 5 (Fig. 4, strainer mesh 5)).
	As Rogman, Odekirk, Pirard, Fox and Yates all teach filtering devices for downspouts, they are analogous. It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the section of the downspout of Rogman by incorporating the funnel element of Yates because the funnel will help to facilitate large volumes of flow during heavy rain conditions into the downspout assembly (Yates, C2/L65-C3/L4). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rogman (USPN 5,230,798) in view of Odekirk (USPN 4,470,908) in view of Pirard (BE 1011223) in view of Fox (USPN 9,416,543) in view of Yates (USPN US 7,895,793) and further in view of South (USPN 3,550,381). 
	Regarding claim 11, Rogman, Odekirk, Pirard, Fox and Yates teach the filtered downspout of claim 10.
	The combination of Rogman, Odekirk, Pirard, Fox and Yates does not teach wherein the removable downspout filter is held in place by folded in flaps of a portion of the section of the downspout.
	In a related field of endeavor, South teaches a rain gutter mounting means (see Entire Abstract) wherein a removable filter is held in place (Fig. 2 shows removable filter 26 (Fig. 2, perforated plate 26) held in place by folded in flaps 20, 25 (Fig. 2, U-shaped flanges 20, 25) by folded in flaps of a portion of a gutter (see C2/L15-33).
	 As Rogman, Odekirk, Pirard, Fox, Yates and South all teach filtering devices, they are analogous. It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify downspout (hollow body) of Rogman by incorporating the folded in flaps of South because said flaps (flanges) provide the benefit of secure inter-engaging means between the downspout body and filter body (South, see, C1/L50-56). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rogman (USPN 5,230,798) in view of Odekirk (USPN 4,470,908) in view of Pirard (BE 1011223) in view of Fox (USPN 9,416,543) and further in view of Aquabarrel (NPL document – attached).
	Regarding claim 12, Rogman, Odekirk, Pirard and Fox teach the removable downspout filter of claim 5.
	The previous combination of Rogman, Odekirk, Pirard and Fox does not teach a kit comprising the removable downspout filter of claim 5 and instructions for use.
	 Aquabarrel teaches a kit comprising the removable downspout filter and instructions for use (pgs. 1-4 teaches a kit for a downspout filter and instructions for use).
	As Rogman, Odekirk, Pirard, Fox and Aquabarrel all teach filtering devices for downspouts, they are analogous. It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify removable downspout filter of Rogman (as modified by Pirard) such that the removable downspout is a kit with instructions as taught by Aquabarrel because it is known in the art that downspout filters are commercially sold and packaged as kits with instructions. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        


/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778